McMurray, Presiding Judge.
The Supreme Court in Burgess v. Gorlin, 258 Ga. 127 (365 SE2d 405), having reversed this court’s decisions in the above captioned cases, Gorlin v. Halpern, 184 Ga. App. 10 (360 SE2d 729), the prior judgments of this court are vacated, and, in accordance with the decision of the Supreme Court, the judgments of the trial court are reversed in Case Nos. 74026 and 74027 and affirmed in Case No. 74025.

Judgment affirmed in Case No. 74025. Judgments reversed in Case Nos. 74026 and 74027.


Birdsong, C. J., and Sognier, J., concur.